Windnagle v Tarnacki (2020 NY Slip Op 03356)





Windnagle v Tarnacki


2020 NY Slip Op 03356


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


1119 CA 18-02125

[*1]BRADLEY WINDNAGLE, PLAINTIFF-APPELLANT,
vPATRICIA TARNACKI AND ESTATE OF LAWRENCE TARNACKI, DECEASED, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


JOSEPH E. DIETRICH, III, WILLIAMSVILLE, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
LAW OFFICE OF JOHN TROP, BUFFALO, CHELUS, HERDZIK, SPEYER & MONTE, P.C. (MICHAEL J. CHMIEL OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered October 10, 2018. The order denied the motion of plaintiff for leave to renew and reargue his opposition to defendants' motion to dismiss the complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Windnagle v Tarnacki ([appeal No. 1] — AD3d — [June 12, 2020] [4th Dept 2020]).
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court